Case 3:19-cr-00285-TJM Document 31-2 Filed 02/12/20 Page 1 of 4

EXHIBIT 2
Case 3:19-cr-00285-TJM Document 31-2 Filed 02/12/20 Page 2 of 4
2/12/2020 CCS group seeks more Soles to Share | Sports | coopercrier.com

https://www.coopercrier.com/sports/ccs-group-seeks-more-soles-to-share/article_029fa381-0769-5b70-a978-
9db1db8f6141.html

CCS group seeks more Soles to Share

By Greg Klein THE COOPERSTOWN CRIER
Jan 15, 2015

 

Contributed

Since Soles to Share began collecting shoes last year, the charity has become more organized, said founder Christina Noto
Lockers at the school are used to group the shoes by size.

Fiyvysc in @ @ 4

Cooperstown Ceniral School will hold its second annual Soles to Share Shoe Drive at four athletic

events this winter.
Case 3:19-cr-00285-TJM Document 31-2 Filed 02/12/20 Page 3 of 4
2/12/2020 CCS group seeks more Soles to Share | Sports | coopercrier.com

The Soles to Share organization, started by CCS senior Christina Noto, will hold the drives at three
senior nights for winter sports teams: Jan. 21 for the volleyball game against Little Falls, Feb. 2 for
the girls basketball game against Little Falls and Feb. 6 for the boys basketball game against
Dolgeville. The drive will also be held at the Cooperstown Volleyball Tournament on Jan. 24.

“I’ve learned so much in the past year,” said Noto, who will be the only senior honored by the girls
basketball team on Feb. 2. “Not only how to run an organization, but how to plan a fundraiser and a
lot of organization things.

“Last year, we had so many shoes we didn’t know where to put them all,” she continued. “Now we

kind of have all of that down.”

Soles to Share grew out of Noto’s frustration with her own shoe collection, which always ended with
a pile of lightly used but outgrown sports shoes. A pile outside her room turned into a bigger pile in

the family barn.

During a meeting of the The Leadership Training Program for Student Athletes, Noto developed her
idea to recycle used shoes like the ones she had outgrown. Helped by group sponsor Monica Wolfe
and teacher Justin Hobbie, Noto collected more than 500 pairs of shows last year. Other schools

contacted her to help out. Soles to Share was even invited to the Milford Earth Day Festival in April.

The pile in the barn became a pile at the school. But a year later, that pile has turned into a system.
“We found some empty lockers at the school that no one was using,” Noto said.

“Now we have them organized by shoe size. So instead of having to search through piles of shoes,

we can just go to the locker for a certain size.”

Shoe donations have gone to the local food bank, the Angel Network of Cooperstown and the
American Legion. Sometimes teachers field requests and pass them along. Occasionally people

reach out to Noto directly.

As the collection grows, Noto said she envisions a time when some donations will go to non-local

recipients.

In the past year, Noto has also made the charity official, placing Soles to Share under the umbrella
of the Cooperstown Foundation for Excellence in Education.
Case 3:19-cr-00285-TJM Document 31-2 Filed 02/12/20 Page 4 of 4
2/12/2020 CCS group seeks more Soles to Share | Sports | coopercrier.com

_ As a senior, there will come a time when Noto is not so local herself. However she said she is
making plans to leave a part of Soles to Share behind. Wolfe and Hobbie have agreed to help future _
students orgazine the show drives. Noto said she has been training her younger sister, Maria, and
leadership group members Kristin Ratliff and Sylvia Johnson to take over Soles to Share when she

leaves.
However Noto said she also plans to take the idea with her to college.
“| definitely will be bringing it with me,” she said.

Noto said she plans to attend Gettysburg College in Pennsylvania in the fall. She has already been
accepted, and wants to study history and eventually attend law school. Her long-term interest is
similar to her short-term one.

“I'd like to do something like this again,” she said. “As a lawyer, | would love to work with a non-profit

organization.”
All shoe donations should be tied together and have sizes marked on them.

Admission to the sports events is free with a donation. For more information, contact Wolfe at

mwolfe@cooperstowncs.org.

* Editors Note: This article was changed to reflect a change in dates for senior nights based on late

information provided by the school.

Conversation [Foulow ]

 

 

4 Start the conversation . LOGIN | SIGNUP

 

1
ALL COMMENTS Newest V A

 

ee

Nenu

Start The Conversation
